DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13-19, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hau (WO 2014/033694 A1).
	As to claim 1, Hau’s figures 1-8 show a circuit of arithmetic operation, wherein the arithmetic operation comprises multiplication (V=IZ), division (I=V/Z), square root or square (see the equations on pages 15-19): a three-terminal circuit element (VCZS) with a drive terminal (that receives Iload), a control terminal (that receives Vcont), and a common terminal (that generates Iload); wherein the circuit element has a characteristic parameter of impedance or admittance between the drive and common terminals, the characteristic impedance or admittance is selected to be made proportional to a variable control signal, the control signal being applied at the control terminal (page 14, last paragraph); the circuit element is coupled to receive a variable drive signal (Vsup or Iload) between the drive and the common terminals, the drive signal being selectable from a variable voltage source or a variable current source, leading to a complementary current or voltage response of the circuit element; a measuring means (Isense or Vsense) to determine the current or voltage response of the circuit element to the selected drive signal, wherein the current or voltage response is a result of an arithmetic operation on the control signal and the drive signal, the arithmetic operation being predefined according to a selection between characteristic impedance or admittance of the circuit element, and a selection between a variable voltage source or a variable current source of the drive signal. 
	As to claim 2, the figures show that a current source (not shown that provides Iload to VCZS) that is selected to provide the drive signal; a characteristic impedance is selected for the circuit element; whereby a voltage response of the circuit element is measured to a product of the drive and control signals (V = Iload.Zvczs_dt.  Page 14 teaches that Vcont_dt is proportional to Zvczs_dt.  Therefore, V is proportional to Iload. Vcont_dt, wherein Iload is the drive signal and Vcont_dt is the control signal). 
	As to claim 3, the figures show that the voltage source (Vsup) is selected to provide the first drive signal; a characteristic admittance is selected for the circuit element (page 20 teaches that all circuit principles describes for impedance synthesis in this application can also be applied to admittance synthesis); whereby a current response of the circuit element is measured proportional to a product of the drive and the control signals (when applied the same impedance synthesis principles for admittance synthesis, Yyczs ≈ k.Vcont(t).  Iload = Vload. Yyczs.  Therefore, Iload ≈ K Vcon(t). Vload).  
	As to claim 4, the figures and page 20 teach a current source (that provide Iload to VCZS) is selected to provide the drive signal; a characteristic admittance is selected for the circuit element; whereby a voltage response of the circuit element measured proportional to a quotient of the drive signal over the control signal (as stated above, Iload ≈k.Vcon(t).Vload.  Therefore, Vload ≈ Iload/(K.Vcon(t)).
	As to claim 5, the figures show that a voltage source (Vsup) is selected to provide the drive signal; a characteristic impedance is selected for the circuit element; whereby a current response of the circuit element is measured proportional to a quotient of the drive signal over the control signal (as stated above, Vload ≈ Iload. K.Vcont(t).  Therefore, Iload ≈Vload/Vcont).
	As to claim 6, the figures show that a voltage source (Vsup) is selected to provide the drive signal; the control signal is the current response of the circuit element to the drive signal; a characteristic impedance is selected for the circuit element; whereby a current response of the circuit element is measured to a square root of the drive signal (Vload = Iload.Zyxzs.  Therefore,                         
                            
                                V
                                l
                                o
                                a
                                d
                            
                            .
                             
                            √
                            V
                            l
                            o
                            a
                            d
                        
                     = Iload. Zyxzc.   Thus, the current signal is proportional to the square root of the drive signal Vload.
	As to claim 7, the figures show that a current source is selected to provide the drive signal (Iload); the control signal is the voltage (Vload) response of the circuit element to the drive signal; a characteristic admittance (page 20) is selected for the circuit element; whereby a voltage response of he circuit element is measured proportional to a square root of the drive signal (Iload =Vload.Y.  Therefore,                         
                            
                                I
                                l
                                o
                                a
                                d
                            
                            .
                             
                            
                                I
                                l
                                o
                                a
                                d
                            
                        
                     = Vload.Y.  Therefore, the control signal Vload is proportional to a square root of the drive signal Iload.
	As to claim 10, the figures show that circuit element comprises an analog-to-digital converter (ADC) with an input and an output, said input being coupled to receive the control signal and said output being coupled to drive a plurality of controllable switches of digital impedance or admittance synthesizer, wherein the synthesizer impedance or admittance is that of the circuit element.
	As to claim 11, the figures show that the circuit element further comprises a function generator (Vcomp) coupled to preprocess the control signal with a predetermined function prior
input to the analog-to-digital converter, the controllable switches, whereby the characteristic parameter is controlled proportional to the second signal.
	Claims 13-19, and 22 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
	As to claim 23, the figures show that the circuit element further comprises a function generator (Vcomp or not shown circuit that provides f(t) or Func_d(t)) coupled to preprocess the control signal with a predetermined function prior input to the analog-to-digital converter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 20, 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hau.
	As to claims 8 and 20, the figures show that a voltage source (Vsup) is selected to provide the drive signal (Vload); the control signal is the drive signal (Figure 3 shows that Vcont can be set at any value.  Therefore, selecting Vcont to be Vload is seen as an obvious design preference to ensure optimum performance); a characteristic admittance is selected for the circuit element; whereby a current response of the circuit element is measured proportional to the square of the first signal, see the rejection of claim 4.
	As to claims 9 and 21, the figure shows a current source (Iload) is selected to provide the drive signal (Iload), the control signal is the drive signal (selecting the second current to be the first current is seen as an obvious design preference to ensure optimum performance); a characteristic impedance is selected for the circuit element; whereby a voltage response of the circuit element is measured proportional to the square of the drive signal. As stated above, Vload ≈ Iload. K.Vcont(t) ≈ Iload.K1.Ilcont ≈                 
                    (
                    l
                    o
                    a
                    d
                    )
                
            2
	As to claim 25, the figures show a power control circuit, comprising: a power supply Vsup; a load (DZS) coupled to the power supply, wherein the impedance of the load is controllable by an analog signal (Vcont); a circuit of arithmetic operation cited above rejection of claims 8 or 9, wherein the drive signal is a voltage across the load, and the measured response of the circuit element is the analog signal; whereby the power transferred to the load is controlled constant (page 16). 
	Claim 26 recites similar limitations in claim 25.  Therefore, it is rejected for the same reasons.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842